DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Amendments however, have not place this application in condition for allowance. Applicant amended to include that “the antenna structure is configured for wireless receipt of electrical energy and data via near-field inductive coupling within at least one given frequency range such that, when the first antenna is in a near-field of a second antenna that is configured for wireless transmission of electrical energy and data via near-field inductive coupling within the at least one given frequency range, the antenna structure is capable of receiving electrical energy and data from the second antenna.” However, Yungers’s invention discloses this aspect of the claimed invention. For e.g. Fig. 1 discloses an antenna system having a first (8 in form of solenoid antenna) and second (6A in for of an RFID tag) antennas. The first antenna (8 in form of solenoid antenna) having the structure shown in Figs. 3-5 having conductors (34 and 36), and insulator (32) and vias (38) connecting both the conductors. When the both antennas 
  If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2020 (2), 02/10/2021, 03/05/2021 and 05/13/2021 were filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yungers (US 20070020969) in view of Schatz et al. (US 20120223573) and Naruse et al (US 20030214399).
Regarding claim 1:
Yungers discloses (in Figs. 1-9) a first antenna (20/30), comprising: at least two conductors (34, 36), each of the at least two conductors (34, 36) having multiple turns (See Figs. 3, 5-9), at least one insulator (32) separating two of the at least two conductors (34, 36) to form an antenna structure (defined by the structure 20/30) having a plurality of alternating members (See Fig. 5) of the at least two conductors (34, 36) and the at least one insulator (32), wherein the antenna structure (defined by the structure 20/30) is configured for wireless receipt of electrical energy and data (10, defined by RF signals) via nearfield inductive coupling within at least one given frequency range (Para. 0006, Lines 3-5) such that, when the first antenna (20/30) is in a near field of a second antenna (22) that is configured for wireless transmission of electrical energy and data (10, defined by RF signals) via near-field inductive coupling within the at least one given frequency range (Para. 0011, Lines 5-12).
Yungers is silent on that a conductor thickness and a conductor skin depth residing within the conductor thickness, wherein the conductor thickness is about the same or greater than a skin depth thickness; and the antenna structure is capable of receiving electrical energy and data from the second antenna.
Schatz et al. disclose a conductor thickness and a conductor skin depth residing within the conductor thickness, wherein the conductor thickness is about the same or greater than a skin depth thickness (Para. 0256, Lines 8-10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that the conductor thickness is about the same or greater than a skin depth thickness as taught by Schatz et al. into the device of Yungers for the benefit of satisfying the boundary conditions for electromagnetic fields at the surface of the good conductor to force the electric field to be 
Yungers as modified is silent on that the antenna structure is capable of receiving electrical energy and data from the second antenna.
Naruse et al. (in Fig. 46) disclose an antenna structure (4213) is capable of receiving electrical energy (Power) and data (data) from the second antenna (4542).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the wireless power transmission device of Naruse et al. for transferring electrical energy and data into the modified device of Yungers for the benefit of providing a communication between the antennas (Para. 0157, Lines 1-3) to facilitate information collection (Para. 0005, Lines 1-2). 
Regarding claim 2:
Yungers discloses the at least two conductors (34 and 36) are connected by a connector (38).
Regarding claim 3:
Yungers discloses at least one of the at least two conductors comprises at least one of a conductive tape, a conductive ribbon, and a deposited metal (Para. 0034, 0049).
Regarding claim 4:
Yungers discloses the antenna structure (defined by the structure 20/30) has a cross-section geometry oriented perpendicular to its thickness of a polygon shape (Para. 0034).
Regarding claim 5:
Yungers discloses the electrical energy comprises at least one of an electrical voltage, an electrical current, and an electrical power (Para. 0007, 0011, 0012, 0014, 0036; Claims 1, 10, 17, 20, 25, 27, 36 and 39).
Regarding claim 6:
Yungers discloses the data comprises at least one of an electric signal, an electrical current, and an electrical voltage (Para. 0007, 0011, 0012, 0014, 0036; Claims 1, 10, 17, 20, 25, 27, 36 and 39).
Regarding claim 13:
Yungers discloses the at least two conductors (34, 36) are composed of an electrically conductive material (Para. 0007, 0010, 0012, 0014).
Regarding claim 15:
Yungers discloses the insulator is composed of an electrically insulative material (Para. 0007, 0010, 0012, 0013).
Regarding claim 16:
Yungers discloses the data comprises a sequence of electrical voltages, electrical currents or combinations thereof (Para. 0007, 0011, 0012, 0014, 0036; Claims 1, 10, 17, 20, 25, 27, 36 and 39).
Regarding claim 17:
Yungers as modified is silent on the fact that the first antenna is configured to exhibit a quality factor greater than about 50.
Accordingly, it would have been an obvious matter of design consideration to design an antenna structure with a quality factor greater than about 50 since factors for determining Q such as reduced or narrowed bandwidth, higher antenna loading, shortening the antenna structure; hence, using an antenna that is half a wavelength or quarter of a wavelength long over one that is the full wavelength of the intended signal frequency and for low frequencies, you have to use a ¼ wavelength antenna simply due to the size, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 19:
Yungers discloses the identification code comprises a digital data signal, an alpha numeric string, a binary code, an electrical power, an electrical voltage, an electrical current, or combinations thereof (Para. 0007, 0011, 0012, 0014, 0036; Claims 1, 10, 17, 20, 25, 27, 36 and 39).
Regarding claim 20:
Yungers discloses a circuit configured to operate the antenna is electrically connected thereto (Para. 0003, 0030 – possessing a modulating circuit to modulate antenna signals).

Claims 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Yungers (US 20070020969) in view of Schatz et al. (US 20120223573) and Naruse et al (US 20030214399) as applied to claim 1 and further in view of Nikitin et al. (US 20090189816).
Regarding claims 7-9:

Nikitin et al. disclose in a comparative invention that the at least one given frequency range comprises a first and second frequency, and wherein the first antenna is configured to receive one or both of the electrical energy or the data at the second frequency that is different than the first frequency (Para. 0005, Lines 1-4); the at least one-given frequency range is between about 10 kHz and about 50 MHz (Para. 0004, Lines 3-5); the at least one-given frequency range is between about 50 MHz and about 10 GHz (Para. 0004, Lines 1-6 and Para. 0005, Lines 1-9).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the frequency ranges associated with data and electrical energy and implementing the sizes for resonance at the frequency ranges for the benefit of performance at both near-field and far-field devices (Para. 0008, Lines 4-6).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yungers (US 20070020969) in view of Schatz et al. (US 20120223573) and Naruse et al (US 20030214399) as applied to claim 1 and further in view of Sauerlaender et al. (US 20110025133).
Regarding claim 12:
Yunger as modified is silent on that the first antenna comprises a coil, wherein the coil comprises at least two coil structures residing on a substrate, wherein the at least two coil structures comprise shapes selected from a group consisting of a spiral, a solenoid, a circle, a rectangle, an ellipsoid, a square, and an irregular configuration.
Sauerlaender et al. disclose (in Fig. 1) the first antenna (defined by 1 and 1) comprises a coil (2), wherein the coil comprises at least two coil structures (defined by the multiple coil, 2; See Fig.) residing 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the shapes taught by Sauerlaender et al. into the modified inductive coil device of Yungers for the benefit of improving the inductive power transfer to the device thereby enhance the magnetic flux amplitude of the transmission circuit in the near-field region (Para. 0014, Lines 4-7). 

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yungers (US 20070020969) in view of Schatz et al. (US 20120223573) and Naruse et al (US 20030214399) as applied to claim 1 and further in view of He (US 20040118920).
Regarding claim 10:
Yunger as modified is silent on that the first antenna further comprises an identification code associated with the first antenna such that, when the identification code is transmitted from or received by the first antenna, the first antenna is activated to receive one or both of the electrical energy or the data.
He disclose (in Figs. 2, 4 and 5) the obviousness of having an antenna (426 inside 12) having an identification code such that the antenna is activated by the code and reads data (Para. 0006, Lines 11-18).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the an identification code as taught by He into the RFID antenna of modified Yungers for the benefit of allowing simultaneous or successive obtaining and generating image data corresponding to the object to generate the image data (Para. 0044, Lines 3-13).
Regarding claim 14:
Yunger as modified is silent on that the data may be encoded or decoded to represent an alpha numeric string, an ASCII string, a binary code, or combinations thereof.
He discloses that the data may be encoded or decoded to represent an alpha numeric string, an ASCII string, a binary code, or combinations thereof (Para. 0080, Lines 7-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement string of symbols by using any of alpha numeric string, or combinations thereof as .

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yungers (US 20070020969) in view of Schatz et al. (US 20120223573), Naruse et al (US 20030214399) and Chakam et al. (US 20100277376).
Regarding claim 21:
Yungers et al. disclose (in Figs. 1-9) a first antenna (20/30), comprising: at least two conductors (34, 36), each of the at least two conductors (34, 36) having multiple turns (See Figs. 3, 5-9), at least one insulator (32) separating two of the at least two conductors (34, 36) to form an antenna structure (defined by the structure 20/30) having a plurality of alternating members (See Fig. 5) of the at least two conductors (34, 36) and the at least one insulator (32), wherein the antenna structure (defined by the structure 20/30) is configured for wireless receipt of electrical energy or via near-field inductive coupling within at least one given frequency range (Para. 0006, Lines 3-5) such that, when the first antenna (20/30) is in a near field of a second antenna (22) that is configured for wireless transmission of electrical energy and data (10, defined by RF signals) via near-field inductive coupling within the at least one given frequency range (Para. 0011, Lines 5-12), and at least two connectors (38) electrically connecting the at least two conductors (34, 36) in parallel (See Figs. 3, 5-9).
Yungers is silent on that a conductor thickness and a conductor skin depth residing within the conductor thickness, wherein the conductor thickness is about the same or greater than a skin depth thickness; and the antenna structure is capable of receiving electrical energy and data from the second antenna, wherein the at least two connectors are located at an input and an output of the at least two conductors.
Schatz et al. disclose a conductor thickness and a conductor skin depth residing within the conductor thickness, wherein the conductor thickness is about the same or greater than a skin depth thickness (Para. 0256, Lines 8-10).

Yungers as modified is silent on that the antenna structure is capable of receiving electrical energy and data from the second antenna, wherein the at least two connectors are located at an input and an output of the at least two conductors.
Naruse et al. (in Fig. 46) disclose an antenna structure (4213) is capable of receiving electrical energy (Power) and data (data) from the second antenna (4542).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the wireless power transmission device of Naruse et al. for transferring electrical energy and data into the modified device of Yungers for the benefit of providing a communication between the antennas (Para. 0157, Lines 1-3) to facilitate information collection (Para. 0005, Lines 1-2).
Yungers as modified is silent on that the at least two connectors are located at an input and an output of the at least two conductors.
Chakam et al. disclose (in Figs. 1 and 2) the at least two connectors (3-5) are located at an input and an output (8; Para. 0042, Lines 7-9) of the at least two conductors (1 and 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the connectors as an input and an output of the conductors as taught by Chakam et al. into the modified device of Yungers for the benefit of providing source impedance matching (Para. 0042, Lines 14-18) for maximum power transfer.
Regarding claim 22:
Yungers as modified is silent on that wherein the input or the output (8) of the at least two conductors comprises a terminal.
Chakam et al. disclose (in Figs. 1 and 2) the input or the output (8) of the at least two conductors (1 and 2) comprises is a terminal (clam 18). 

Regarding claim 23:
Yungers as modified is silent on that at least one of the at least two connectors connecting the at least two conductors comprises a length less than λ/10.
Accordingly, it would have been an obvious matter of design consideration to size the connectors to have a length less than A/10 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 24:
Yungers discloses at least one of the at least two connectors (34 and 36) connecting the at least two conductors (34 and 36) is selected from the group of consisting of a via, a solder, a tab, a wire, a pin and a rivet (Para. 0034, 0036).
Regarding claim 25:
Yungers discloses the at least two connector (34 and 36) are selected from the group of consisting of a through-hole via, a buried via, a blind via, a laser-weld, a weld, a printed form, a solder, a braze, a sputter deposited form, and a wirebond (Para. 0009, 0010, 0014, 0034, 0035).
Regarding claim 26:
Yungers discloses the at least two conductors (34, 36) are electrically connected in parallel (See Figs. 3, 5-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BAI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845